MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                      FILED
      regarded as precedent or cited before any                                 Jul 16 2019, 10:07 am

      court except for the purpose of establishing                                    CLERK
                                                                                 Indiana Supreme Court
      the defense of res judicata, collateral                                       Court of Appeals
                                                                                      and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Valerie K. Boots                                         Curtis T. Hill, Jr.
      Marion County Public Defender Agency                     Attorney General of Indiana
      – Appellate Division                                     Evan Matthew Comer
      Indianapolis, Indiana                                    Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Kyla Taylor,                                             July 16, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-3149
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable David M. Hooper,
      Appellee-Plaintiff.                                      Magistrate
                                                               Trial Court Cause No.
                                                               49G12-1806-CM-19620



      Mathias, Judge.


[1]   Kyla Taylor (“Taylor”) pleaded guilty in Marion Superior Court to Class A

      misdemeanor carrying a handgun without a license. The trial court sentenced


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3149 | July 16, 2019                      Page 1 of 5
      Taylor to 365 days, with two days credit time and 363 days suspended. The trial

      court ordered 180 days of non-reporting probation. Taylor appeals and argues

      her sentence is inappropriate in light of the nature of the offense and the

      character of the offender. We affirm.


                                  Facts and Procedural History
[2]   In November 2017, Taylor purchased a handgun for personal protection. Tr. p.

      9. She worked in adult entertainment and frequently encountered harassment

      from customers after her shift ended. Id. She did not obtain a handgun permit.

      Id. at 6.


[3]   On June 18, 2018, Taylor lent her phone to a group of men at a gas station. Id.

      at 9. She did not know the men and was unaware that the Indianapolis

      Metropolitan Police Department was searching for the men in connection with

      a stolen vehicle. Id., Appellant’s App. p. 15. The police arrived at the scene

      while Taylor was standing next to the stolen vehicle and wanted men.

      Appellant’s App. p. 15. The police detained and searched Taylor. Id. She told

      the police that she had a handgun in her purse and stated she had never

      attempted to obtain a permit. Id. The police confirmed Taylor did not have a

      valid handgun permit and placed her under arrest. Id.


[4]   Taylor was charged with and pleaded guilty to one count of Class A

      misdemeanor carrying a handgun without a license. Id. at 16. The trial court

      gave the following sentencing statement:



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3149 | July 16, 2019   Page 2 of 5
              Well, this is difficult. I understand how seriously the State takes
              its gun charges. And, requesting some sort of probation makes
              sense. I completely understand the defendant’s story. . . She just
              should have got [sic] a permit. . . She has no criminal history and
              she’s obviously indigent. I don’t think she’s likely to reoffend. . .
              We’re just going to make sure, Ms. Taylor, yeah, that you are not
              going to reoffend; okay? So there’s going to be time hanging over
              your head if you violate non-reporting probation for six
              months…[A]ll you’ve got to do is not get in trouble.


      Tr. pp. 12–13. The trial court sentenced Taylor to 365 days, with two days

      credit time and 363 days suspended. Id. at 13. She was also given 180 days of

      non-reporting probation. Id. The trial judge ordered Taylor’s handgun returned

      to her as long as she could legally carry the gun. Id. at 14. Taylor now appeals,

      arguing her sentence is inappropriate in light of the nature of the offense and the

      character of the offender.


                                     Discussion and Decision
[5]   Appellate courts may revise a sentence if the court finds the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. Ind. Appellate Rule 7(B). The question is whether the defendant’s

      sentence is inappropriate, not whether another sentence is more appropriate.

      King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). The principal role of

      Rule 7(B) is to “leaven the outliers” rather than to “achieve a perceived ‘correct’

      result[.]” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Appellate courts

      thus conduct Rule 7(B) sentencing review with substantial deference to the trial

      court’s sentencing decision. Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3149 | July 16, 2019   Page 3 of 5
      Taylor argues that her sentence is inappropriately harsh because the trial court

      imposed the maximum allowable sentence. Appellant’s Br. at 6. A defendant

      convicted of a Class A misdemeanor faces a maximum term of incarceration for

      one year. Ind Code § 35-50-3-2. Taylor was sentenced to 365 days.

[6]   In assessing whether a sentence is inappropriate, appellate courts may consider

      all aspects of a defendant’s sentence, including whether a portion of the

      sentence is suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).


[7]   Although Taylor received a 365-day sentence, 363 days were suspended, and

      she spent a single day in jail. In regard to the nature of the offense, we cannot

      conclude that a serving a single day in jail is an inappropriately harsh sentence

      for carrying an unlicensed handgun in violation of the law. In regard to the

      nature of the offender, the trial court noted that Taylor has no adult criminal

      history and is unlikely to reoffend. Although the suspended sentence leaves

      open the possibility that Taylor could serve the full term of her sentence, a

      combination of a suspended sentence and probation can serve as an incentive to

      encourage good behavior. See Jennings v. State, 982 N.E.2d 1003, 1008–09 (Ind.

      2003). As long as Taylor does not reoffend, she will have served a single day of

      jail time. A 365-day sentence with 363 days suspended and six months of non-

      reporting probation is not inappropriate in light of the nature of the offense and

      the character of the offender.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3149 | July 16, 2019   Page 4 of 5
[8]   Affirmed.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3149 | July 16, 2019   Page 5 of 5